t c no united_states tax_court robert e wadlow and connie v wadlow petitioners v commissioner of internal revenue respondent docket no filed date ps engaged in horse boarding and training activities beginning in ps claimed deductions related to these activities on schedule c for their and taxable years ps made valid elections on form_5213 election to postpone determination as to whether the presumption applies that an activity is engaged in for profit attached to their income_tax returns for and r issued notices of deficiency for ps' and taxable years on date in which deductions related to ps' horse boarding and training activities were disallowed r subseguently agreed to such deductions for and and also allowed additional deductions related to ps' horse boarding and training activities resulting in overpayments as to those years but challenges the court's jurisdiction to determine and allow such overpayments ps did not file amended returns or execute form_872 for their and taxable years held overpayments of ps and federal_income_tax are not barred by the period of limitations on credits or refunds a jerry busby for petitioners john w duncan for respondent opinion nims judge petitioners have made overpayments of their and federal income taxes in the following amounts year overpayment dollar_figure unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by both parties the issue for decision is whether form_5213 election to postpone determination as to whether the presumption applies that an activity is engaged in for profit extends the period of limitations for the determination and allowance of overpayments this case was submitted on the basis of a stipulation of facts petitioners robert and connie wadlow resided in phoenix arizona at the time they filed their petition beginning in petitioners undertook a horse boarding and training activity activity for which they reported income and expenses on schedules c attached to their income_tax returns for and petitioners attached validly executed form sec_5213 to their returns for and all of which were timely filed respondent mailed notices of deficiency to petitioners on date which were timely under sec_183 see infra determining deficiencies in income_tax of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the deficiency notices addressed only deficiencies arising from deductions for activity-related expenses claimed on schedules c only petitioners’ and taxable years remain in dispute for their taxable_year petitioners made tax_payments of dollar_figure all of which were credited to their irs account on date on date respondent allowed and paid in full the dollar_figure refund claimed by petitioners on their tax_return resulting in a dollar_figure net payment of tax for their taxable_year petitioners made tax_payments of dollar_figure all of which were credited to their irs account on or before date the deficiency_notice for reflects the disallowance of all schedule c expenses totaling dollar_figure a correlative adjusted_gross_income adjustment in the amount of dollar_figure and a related self-employment_tax of dollar_figure the deficiency_notice for reflects the disallowance of all schedule c expenses totaling dollar_figure a correlative adjusted_gross_income adjustment in the amount of dollar_figure and a related self-employment_tax of dollar_figure for purposes of this case respondent has now stipulated that petitioners are entitled to claim as to both the years and schedule c expenses in excess of the amounts claimed on the respective returns and disallowed in the deficiency notices and that they are liable for no self-employment_tax for those years the result of the above-mentioned stipulation is that petitioners’ total corrected income_tax_liability for is dollar_figure resulting in an overpayment of dollar_figure and petitioners’ total corrected income_tax_liability for is dollar_figure also resulting in a dollar_figure overpayment petitioners did not file amended returns or claims for refund on form_872 for and nor did they agree in writing with respondent to extend the respective periods of limitation for assessment for either year the bottom line issue for determination is whether petitioners can recover overpayments in tax for their and taxable years in general we have jurisdiction to determine the amount of an overpayment in income_tax for a taxable_year where we find that there is no deficiency and further find that the taxpayer has made an overpayment of income_tax for the same taxable_year sec_6512 when our decision becomes final the overpayment must be credited or refunded to the taxpayer see id nevertheless under certain circumstances sec_6512 b limits the allowance of any credit or refund determined by this court this section provides in pertinent part as follows limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency-- which had not been disallowed before that date which had been disallowed before that date and in respect of which a timely suit_for_refund could have been commenced as of that date thus since no payments were made after the mailing of the respective notices of deficiency sec_6512 b a and no claims for refund were filed before the mailing of the respective notices of deficiency sec_6512 b c only sec_6512 b b could be applicable under this latter section the termination of the period of limitations within which a claim can be filed is tolled by the mailing of the notice_of_deficiency if a claim_for_refund could have been filed within sec_6511 c or d on the date of the mailing of the notice_of_deficiency mailing date as stated no valid refund claims were filed in this case before the respective mailing dates petitioners contend that pursuant to sec_183 see infra sec_6511 controls by virtue of the filing of form sec_5213 with petitioners’ and returns because say petitioners form_5213 is tantamount to an extension by agreement pursuant to sec_6501 sec_6511 provides special rules relating to the general limitations on credits and refunds provided in sec_6511 a and b when the parties enter into an agreement described in sec_6501 c respondent counters that the automatic_extension of the period of assessment occasioned by petitioners' sec_183 e election on form_5213 is not an agreement within the meaning of sec_6501 respondent contends that the fact that he did not sign form sec_5213 fails to comply with the requirement under sec_6501 and sec_301_6501_c_-1 proced admin regs that both respondent and the taxpayer consent in writing to extend the period of assessment sec_183 disallows with certain nongermane exceptions deductions attributable to an activity_not_engaged_in_for_profit sec_183 provides a rebuttable_presumption that an activity will be an activity engaged in for profit if the gross_income from the activity exceeds the deductions attributable to the activity for or more of the taxable years in a 5-year period in the case of an activity which consists in major part of the breeding training showing or racing of horses is substituted for and for generally as to a horse activity if gross_income exceeds the deductions for of the years the activity is presumed to be conducted for profit during the second profit year and all subsequent years during the same 7-year period see bittker lokken federal taxation of income estates and gifts par pincite 3d ed under sec_183 a taxpayer may elect to postpone a determination of whether the presumption applies until the close of the fourth taxable_year or the sixth year for qualifying horse activities following the first taxable_year in which the taxpayer engages in the activity an electing taxpayer may file returns in the interim on the assumption that the activity is conducted for profit and if under sec_183 there are or profitable years in the applicable 5-year or 7-year period the presumption applies to all or years including years preceding the profit years see id under sec_183 if a taxpayer elects a postponement the statutory period for the assessment of any deficiency attributable to the activity is extended to years after the due_date without extensions for filing the return for the last taxable_year in the or 7-year period to which the election relates as noted previously petitioners made valid elections to postpone a determination as to their and horse activities by attaching properly executed form sec_5213 to their returns for those years the form_5213 attached to petitioners' return states that was the first tax_year in which petitioners engaged in their horse activity thus under sec_183 the period of limitations for assessment under the election was extended to date--2 years after the due_date without any extension for filing petitioners' return sec_6511 provides special rules in cases of extension of time by agreement under sec_6511 the time for filing a claim for credit or refund does not expire prior to months after the expiration of the period within which an assessment may be made pursuant to an agreement or any extension thereof under sec_6501 that section provides for an extension of time for assessment by agreement in writing signed by both the secretary and the taxpayer if done before the expiration of the time prescribed in sec_6501 sec_6512 in effect allows a credit or refund of an overpayment if the tax_court finds among other things that the overpayment was made within the period specified in sec_6511 the latter period comes into play where the time for making an assessment has been extended by reason of a written_agreement between the secretary and the taxpayer under sec_6501 c in 97_tc_302 we stated that the effect of a sec_183 election is to modify the normal period of limitations found in sec_6501 a by extending it as provided for in sec_183 the guestion with which we are confronted here is whether a sec_183 e election also impacts the extension by agreement provisions of sec_6501 which as previously noted requires the mutual consent in writing of the secretary and the taxpayer our analysis leads us to conclude that congress intended that a sec_183 election election or sec_183 election supersedes the requirements of sec_6501 in the limited area within which the election is operative the legislative_history of sec_183 makes this clear the tax reform act of tra publaw_94_455 90_stat_1549 added sec_183 to the code the report of the senate committee on finance notes that temporary regulations under prior_law required a taxpayer who made the election to agree to extend the statute_of_limitations for each taxable_year in the or year period to at least months after the due_date of his return for the last year in the period s rept part pincite 1976_3_cb_49 such an extension applied to all potential income_tax liabilities arising during the period including liabilities unrelated to deductions subject_to sec_183 issues see id in explaining the purpose of sec_183 the senate report goes on to say that the making of this election automatically extends the statute_of_limitations but only with regard to deductions which might be disallowed under sec_183 s rept part supra pincite as we have previously pointed out the deductions and the resulting overpayments in this case arose solely in connection with petitioners' horse boarding and training activities it is thus obvious that by enacting sec_183 congress intended to override sec_6501 in this narrow area and since a valid election extends the period of limitations on assessment by operation of the law the requirement of sec_6501 that there be mutuality by written_agreement is inoperative in this area a taxpayer could not be heard to object that an assessment resulting from disallowance of deductions in a sec_183 election case is invalid from lack of mutuality and the commissioner we believe may not do likewise as to overpayments respondent argues that if as in the present case no claim_for_refund is filed prior to the mailing of a notice_of_deficiency then the amount of the refund is limited to the amount that would be allowable under sec_6511 if a claim had been filed on the date of the mailing of the notice_of_deficiency citing sec_6512 b nevertheless since the period of limitations on assessment of any deficiency arising from deductions relating to petitioners' horse boarding and training activities has been extended by the sec_183 election petitioners' overpayments being related solely to such deductions which elections we regard as tantamount to sec_6501 extensions petitioners could have filed claims for overpayment as of the deficiency_notice dates by reason of sec_6511 even though no such claims were actually filed therefore this court has jurisdiction to allow such claims insofar as sec_6512 b 1s concerned respondent also suggests referring to sec_183 that the only period extended by a sec_183 election is the statutory period for the assessment of any deficiency attributable to such activity we believe and hold that sec_183 also extends mutatis mutandis the statutory period for overpayments sec_6511 provides that a credit or refund may be allowed within months after expiration of the period within which an assessment may be made when as here no claim was filed but the period of assessment was extended by agreement in this case by operation of law which we construe as the equivalent of such an agreement sec_183 substantially expands in the somewhat complex manner delineated above the period for assessing any deficiency attributable to an activity in the circumstances described nevertheless we hold for the sake of consistent treatment that petitioners' right to an allowance of overpayments in connection with their sec_183 election be at least coterminous with respondent's authority to make an assessment under sec_183 e for the above reasons we determine that there is an overpayment of petitioners' federal_income_tax for and in the amount of dollar_figure for each respective year and we hold that such overpayments are not barred by the period of limitations on credits or refunds decision will be entered under rule reviewed by the court cohen chabot parr beghe chiechi foley vasquez and gale jj agree with this majority opinion chabot and foley jj concurring we agree with the majority opinion and write separately to emphasize that sec_183 e extends the period for assessing a deficiency but it does not provide an independent basis for extending the limitation period for overpayments nevertheless the period of limitation for overpayments is extended because a sec_183 e election meets the requirements of a sec_6501 c agreement i statutory requirements of sec_6501 are met the basic issue before us is whether petitioners' claim_for_refund was timely this court pursuant to sec_6512 has jurisdiction to determine the existence and amount of any overpayment_of_tax sec_6512 b prohibits this court from awarding a refund unless we determine that petitioners' claim was timely under sec_6511 sec_6511 provides that the normal period of limitation for filing a claim_for_refund may be extended if there is an agreement under the provisions of sec_6501 c extending the period for assessment of a tax sec_6501 provides rules that limit assessment and collection more sec_6501 provides in pertinent part as follows sec_6501 limitations on assessment and collection a general_rule ---except as otherwise provided in this continued specifically sec_6501 provides that where the internal_revenue_service irs and the taxpayer have consented in writing the assessment_period is extended the accompanying regulations state that the extension of the assessment_period tbecomes effective when the agreement has been executed by both parties sec_301_6501_c_-1 proced admin regs continued section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed or if the tax is payable by stamp at any time after such tax became due and before the expiration of years after the date on which any part of such tax was paid and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period c exceptions -- extension by agreement ---where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title except the estate_tax provided in chapter both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon -- - in sec_183 the congress provided rules to facilitate the even-handed administration of the provisions of sec_183 in paragraphs and of sec_183 the congress gave to the secretary broad power to determine what should be in the election under sec_183 required that such an election contain specified elements of an extension agreement legislatively mandated the irs's consent to extend the assessment_period and explicitly provided that the assessment_period is sec_183 provides in pertinent part as follows sec_183 activities not engaged in for profit e special rule -- election --an election under paragraph shall be made at such time and manner and subject_to such terms and conditions as the secretary may prescribe time for assessing deficiency attributable to activity --if a taxpayer makes an election under paragraph with respect to an activity the statutory period for the assessment of any deficiency attributable to such activity shall not expire before the expiration of years after the date prescribed by law determined without extensions for filing the return of tax under chapter for the last taxable_year in the period of taxable years or taxable years to which the election relates such deficiency may be assessed notwithstanding the provisions of any law or rule_of law which would otherwise prevent such an assessment extended when the taxpayer makes the election ie the taxpayer consents in effect the congress authorized the secretary to set any appropriate conditions for a specialized extension of the limitation on assessment prescribed in the statute the nature and extent of this extension required the secretary to offer this agreement to any taxpayer on a take-it--or-leave-it basis and mandated that the secretary agree e consent to the taxpayer's election thus the congress' mandate satisfies the requirement of sec_6501 that the irs consent and the requirement in sec_301_6501_c_-1 proced admin regs that the irs execute the agreement in short a sec_183 election meets the requirements of a sec_6501 agreement and the period of limitation for overpayments is extended pursuant to sec_6511 c ii the legislative_history supports this analysis sec_183 was enacted by the tax reform act of publaw_91_172 83_stat_487 to deal with hobby_losses ie losses in an activity_not_engaged_in_for_profit sec_183 provided a presumption that an activity is engaged in for profit if a gross_income_test is satisfied for out of consecutive years the time periods were modified by later statutes special rules were provided for certain horse-related activities the congress then became aware of a problem in applying section 183--some taxpayers were denied the opportunity to use the presumption where the commissioner challenged the status of the activity before the end of the presumption period as a result sec_183 was enacted by the revenue act of act publaw_92_178 85_stat_497 paragraph of sec_183 permits a taxpayer to elect to delay the determination of whether the sec_183 presumption applies paragraph of sec_183 applies the presumption to all of the years in the testing_period ie years generally and years as to horse-related activities paragraph of sec_183 gives the secretary broad powers as set forth supra note the senate committee on finance report explains the act as follows the committee is aware that because of the or 7-year periods involved in the case of the presumption the statute_of_limitations may run before any_action could otherwise be taken under the provision added by the committee for this reason the committee believes that this provision should not generally be applicable unless the taxpayer executes a waiver of the statute_of_limitations for the or 7-year period and for a reasonable_time thereafter this will allow the taxpayer time to claim any refunds of tax paid during this period and also will allow the internal_revenue_service to assess any deficiencies s rept pincite 1972_1_cb_600 emphasis added see also staff of joint comm on taxation general explanation of the revenue act of pincite j comm print sec_183 as enacted in the act was identical to the language reported by the senate committee on finance the congress' work was not complete there remained a fly in the ointment because of restrictions on multiple notices of deficiency for the same tax_year the treasury's temporary regulations reguired that sec_183 elections be accompanied by general waivers of the statute_of_limitations thus all the non-hobby-loss elements of a taxpayer’s liability for a year had to be held in suspense until the hobby-loss matters were dealt with in order to deal with this limited problem sec_183 e was enacted by the tax reform act of act publaw_94_455 90_stat_1520 the committee reports described the situation in pertinent part as follows present law if at the end of a given year the taxpayer has not conducted the activity for or years a special provision allows the taxpayer to elect to postpone a determination as to whether he can benefit by this presumption until he has conducted the activity for or years sec_183 this election was added to the code in the committee reports at that time express an intent that a taxpayer who makes the election should be required to waive the statute_of_limitations for the or year period and for a reasonable_time thereafter the aim was to prevent the statute_of_limitations years in the usual case from running on any year in the period the taxpayer it was believed should have time to claim a refund of tax paid_by him during the period and the internal_revenue_service should also have time to assess any deficiency owed by the taxpayer for any year in the period general reasons for change in order to accomplish the purposes which congress sought when it enacted the look-forward presumption of sec_183 it is not necessary to keep the statute_of_limitations open for all issues on the taxpayer’s return during the or year period the only issues on which the statute_of_limitations needs to remain open concern the deductions which will be tested as to whether they are incurred in an activity which the taxpayer engaged in for profit your committee believes that a taxpayer should be able to take full advantage of a statutory presumption which was intended for his benefit without unnecessarily extending the statute_of_limitations for items on his return which are unrelated to deductions which might be disallowed under sec_183 explanation of provisions if a taxpayer makes an election under sec_183 of present law and postpones a determination whether he engaged in a particular activity for profit the making of such election automatically extends the statute_of_limitations but only with regard to deductions which might be disallowed under sec_183 the taxpayer would not have to agree to extend the statute_of_limitations for any other item on his return during the or year period on the other hand even if the taxpayer has petitioned the tax_court with regard to an unrelated issue on his return for any year in the same period the service will be able to issue a second notice_of_deficiency relating to a sec_183 issue as to any taxable_year in the period h rept pincite- 1976_3_cb_695 see s rept part pincite 1976_3_cb_49 staff of the joint comm on taxation general explanation of the tax reform act of pincite c b vol emphasis added and fn ref omitted thus in the act the congress reaffirmed that the act had resulted in both taxpayers’ and the irs’ having correlative rights to claim refunds and assess deficiencies for - - the 5-year or 7-year presumption test period intended that a taxpayer should be able to take full advantage of a statutory presumption which was intended for his benefit and understood that the limited modification made by the act had the effect of removing the irs's concern about restrictions on multiple notices of deficiency for the same year see s rept part supra pincite c b vol pincite thus we conclude that the congress intended that an extension of the statute_of_limitations would be a two-way street e an extension of the assessment_period should be accompanied by an extension of the period of limitation for claiming a refund we concluded in 97_tc_302 that we should harmonize sec_183 and sec_6501 by writing sec_183 into sec_6501 for purposes of applying sec_6501 c similarly we should harmonize those sections by writing sec_183 into sec_6501 c failure to do so would take away from taxpayers a benefit that taxpayers had under the act amendment and that was intended to be left undisturbed by the act amendment the dissenters suggest that this statute appears to be clear on its face infra p and that they champion a literal reading thereof infra p with respect we suggest it is not so clear what the statutes mean we have focused on the language of the statutes in light of the legislative_history of the later-enacted provisions of sec_183 and we discern a congressional purpose that the refund statute_of_limitations provisions be interpreted in light of sec_183 the matter before us then is how to harmonize sec_183 and sec_6501 in doing so we have interpreted the statutory language in light of the congress’ instructions as to what this language was intended to and expected to accomplish our analysi sec_1s consistent with the analysis set forth in crawford v commissioner supra instead of limiting ourselves to the text of sec_6501 which provides that except as otherwise provided in this section the 3-year assessment_period is applicable we examined the legislative_history of sec_183 and concluded that a sensible construction of sec_183 e is that it modifies sec_6501 with regard to a sec_183 activity for which an election under sec_183 has been made crawford v commissioner t c pincite we reached this conclusion in crawford notwithstanding the absence in the sec_183 legislative_history of any discussion about sec_6501 agreements’ being entered into at any time after the expiration of the assessment_period actually prescribed in sec_6501 if our harmonizing of sec_183 and was permissible in crawford--and we believe it was--then a -- - fortiori the harmonizing we do in the instant case is permissible indeed here we are effectuating explicit expressions of congressional intent the act committee report and the act committee report provided that the congress’ action will allow the taxpayer time to claim any refunds of tax paid during this period the or 7-year period s rept supra pincite c b pincite see also s rept supra c b vol pincite moreover the act committee report provided that a taxpayer should be able to take full advantage of a statutory presumption which was intended for his benefit s rept part supra c b vol pincite emphasis added cohen parr beghe chiechi laro vasquez and gale jj agree with this concurring opinion - - laro j concurring i agree with the majority's holding that the period of limitations does not prevent petitioners from recovering overpayments of their and income taxes i write separately however to set forth my view as to why this is so the court's disposition of this case turns on our answer to the following question that evolves from the text of sec_6501 before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title x did both the secretary and the taxpayer s consent in writing to its assessment after such time like the majority and judges chabot and foley in concurrence i conclude that the commissioner and petitioners both did longstanding supreme court precedent provides that the term agreement as used in sec_6501 does not require that a taxpayer and the commissioner enter into an agreement that meets the formal requirements of a contract under applicable law see 282_us_270 280_us_453 sec_6501 simply mandates that the commissioner and the taxpayer execute a written document that allows the former to assess tax against the latter after the statutory period that would otherwise apply in the instant case form_5213 is that written document petitioners prepared form_5213 and they signified their agreement to the terms therein by filing it with the commissioner the commissioner on the other hand signified his agreement to those terms by accepting petitioners' form without reservation see instructions to form_5213 in which the commissioner states that the filing of form_5213 automatically extends the period of limitations for assessing any income_tax deficiency see also sec_183 an election under sec_183 shall be made at such time and manner and subject_to such terms and conditions as the secretary shall prescribe although both sec_183 and the instructions to form_5213 speak solely to the ability to assess a deficiency sec_6511 acts to allow petitioners to seek a refund during the same period of time under which the commissioner may assess a deficiency in this regard this court considers an election under sec_183 to have been made under sec_6501 see 97_tc_302 wherein the court stated that sec_6501 is read as if sec_183 were written therein chabot beghe foley and vasquez jj agree with this concurring opinion - - ruwe j dissenting sec_6512 generally confers overpayment jurisdiction for a taxable_year that is otherwise properly before the court when we find that the taxpayer has made an overpayment of income_tax for the same taxable_year however this general statutory grant of overpayment jurisdiction is limited by the initial words of sec_6512 b -- except as provided by paragraph t jhe tax court's jurisdiction to award a refund is limited to those circumstances delineated in sec_6512 516_us_235 the outcome in this case is dependent upon whether petitioners meet the requirements of sec_6512 b b the analysis dictated by sec_6512 b b is not elegant but it is straightforward id pincite sec_6512 b b provides no such refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- b within the period which would be applicable under sec_6511 c or d 1f on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment based on the facts presented petitioners can meet the jurisdictional requirements of sec_6512 b b only if the periods for filing their claims for refund were extended by agreement pursuant to sec_6511 sec_6511 provides that the normal period of limitations for filing refund claims is extended if there was an agreement under the provisions of sec_6501 extending the period for assessment of a tax sec_6501 c provides extension by agreement ---where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon emphasis added sec_301_6501_c_-1 proced admin regs provides d extension by agreement the time prescribed by sec_6501 for the assessment of any_tax other than the estate_tax imposed by chapter of the code may prior to the expiration of such time be extended for any period of time agreed upon in writing by the taxpayer and the district_director or an assistant regional_commissioner the extension shall become effective when the agreement has been executed by both parties the period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon emphasis added it is apparent from the facts in this case that petitioners and respondent never executed a written_agreement to extend the period of limitations pursuant to sec_6501 it follows that the statutory predicate to our overpayment jurisdiction under sec_6512 and c is missing based on the explicit statutory language of sec_6512 sec_6511 and sec_6501 c we have no jurisdiction to determine overpayments and order refunds in this case there is nothing in sec_183 that changes the foregoing analysis sec_183 allows a taxpayer to elect unilaterally to postpone a determination of whether an activity was engaged in for profit such an election allows additional time for a taxpayer to qualify for a statutory presumption that his activity was engaged in for profit the presumption is dependent upon facts that may occur during a period of to years and thus may not be ascertainable within sec_6501's normal 3-year period of limitations for making assessments of course if the taxpayer can elect to postpone a challenge to his profit objective to a time that is beyond the normal period of limitations for making assessments one would expect congress to allow the commissioner additional time to challenge the tax aspects of the activity in question sec_183 therefore provides time for assessing deficiency attributable to activity --if a taxpayer makes an election under paragraph with respect to an activity the statutory period for the assessment of any deficiency attributable to such activity shall not expire before the expiration of years after the date prescribed by law determined without extensions for filing the return of tax under chapter for the last taxable_year in the period of taxable years or taxable years - - to which the election relates such deficiency may be assessed notwithstanding the provisions of any law or rule_of law which would otherwise prevent such an assessment emphasis added sec_183 explicitly provides that with respect to the taxpayer's activity for which a sec_183 election is made the normal statutory period for the assessment of any deficiency shall not expire until years after the required_filing_date of the last return in the or 7-year period referred to in sec_183 in the internal_revenue_code the terms deficiency and overpayment have distinctly different meanings and separate statutes of limitations sec_6211 generally defines a deficiency as the excess of the correct amount of tax over the amount shown on the return sec_6501 governs the period of limitations for assessment of a deficiency an overpayment is the excess of the amount of tax that has been paid over the amount of tax that is properly due 109_tc_125 affd without published opinion __ f 3d _ 3d cir date the period of limitations for claiming refunds of overpayments is contained in sec_6511 sec_183 extends the normal 3in 81_f3d_1274 3d cir the court_of_appeals for the third circuit explained why expiration of the period of limitations for assessments does not preclude the commissioner from defending against a claim_for_refund of an overpayment continued - - period of limitations only for assessment of any deficiency related to the activity in question 97_tc_302 86_tc_285 affd 817_f2d_706 11th cir sec_183 makes no reference to the statutory period for claiming refunds of overpayments when it enacted sec_183 congress was aware of the difference between the statute_of_limitations on assessing deficiencies and the statute_of_limitations on claiming refunds in order to make a sec_183 election under the law and continued the language in sec_6501 refers only to ‘limitations on assessment and collection and the operative clause of dollar_figure a directs only that taxes 'be assessed within years after the return was filed ' a deficiency determination by which the irs seeks to establish the taxpayer's additional tax_liability is patently different from a refund determination by which the taxpayer seeks repayment or credit from the irs 109_tc_125 quoting bachner v commissioner f 3d pincite affd without published opinion __ f 3d __ 3d cir date in 97_tc_302 we held that a written_agreement to extend the period of limitations that was executed after the normal 3-year period of limitations but before the expiration of the period provided in sec_183 operated to extend the limitations_period however we also held that the written_agreement was only effective to the extent that the period of limitations had been extended by sec_183 e therefore we held that the written_agreement to extend the period of limitations would be effective only with regard to assessments arising from deficiencies attributable to the sec_183 activity id pincite emphasis added -- - regulations existing prior to enactment of sec_183 the taxpayer and commissioner were required to execute a written_agreement extending the period of limitations for assessing deficiencies and for claiming refunds of overpayments when sec_183 was enacted in the legislative_history explains the reasons for the law as it existed prior to enactment of sec_183 e the taxpayer it was believed should have time to claim a refund of tax paid_by him during the period and the internal_revenue_service should also have time to assess any deficiency owed by the taxpayer for any year in the period s rept part i pincite 1976_3_cb_49 congress was aware that an election under prior_law enlarged the period of limitations for deficiencies and refunds the in when congress first recognized the need to enlarge the period of limitations in order to accommodate a sec_183 election congress envisioned that such an election would be conditional on a general waiver of the statute_of_limitations as to both deficiencies and overpayments for the election_year thus the senate committee report states the committee is aware that because of the or 7-year periods involved in the case of the presumption the statute_of_limitations may run before any_action could otherwise be taken under the provision added by the committee for this reason the committee believes that this provision should not generally be applicable unless the taxpayer executes a waiver of the statute_of_limitations for the or 7-year period and for a reasonable_time thereafter this will allow the taxpayer time to claim any refunds of tax paid during this period and also will allow the internal_revenue_service to assess any deficiencies s rept pincite 1972_1_cb_559 --- - change which added sec_183 eliminated the requirement for a written_agreement that generally waived the statute_of_limitations and provided that a sec_183 e election would automatically extend the limitation period but only for the assessment of any deficiency the purpose of sec_183 was to narrow the scope of the extension required under prior_law see s rept part i supra pincite c b vol pincite by enacting sec_183 e congress limited the subject matter of the new automatic_extension to the assessment of any deficiency attributable to the activity that might be subject_to sec_183 in estate of caporella v commissioner supra we explained the purpose of sec_183 e without question the intent of congress in amending sec_183 was to automatically extend the period of limitations on assessment of deficiencies arising from hobby_losses when a taxpayer elects a postponement of a profit determination id pincite when it enacted sec_183 congress made no provision for extending the period of limitations for claiming a refund of an overpayment where a statute appears to be clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 83_tc_742 - - see 90_tc_498 and cases cited therein the legislative_history of sec_183 is consistent with the literal language of sec_183 b c and c senate report explains that congress intended that a sec_183 election would only extend the period for assessment of a deficiency explanation of provision the committee amendment revises present law sec_183 to provide that if a taxpayer elects to postpone the determination of his conduct of an activity under the presumption provisions the statutory period for the assessment of any deficiency specifically attributable to that activity during any year in the or year period shall not expire until at least two years after the due_date of the taxpayer's income_tax return for his last taxable_year in the period this provision is the same as that in the house bill if a taxpayer makes an election under sec_183 of present law and postpones a determination whether he engaged in a particular activity for profit the making of this election automatically extends the statute_of_limitations but only with regard to deductions which might be disallowed under sec_183 the taxpayer would not have to agree to extend the statute_of_limitations for any other item on his return during the or year period on the other hand even if the taxpayer has petitioned the tax_court with regard to an unrelated issue on his return for any year in the same period the service will be able to issue a second notice_of_deficiency relating to a sec_183 issue as to any taxable_year in the period in order to assure the service adequate time to reexamine the sec_183 issue after the suspension_period has ended this new provision allows the service two years after the end of the period in which to - - contest the taxpayer's deductions the making of the election extends the statute_of_limitations on any year in the suspension_period to at least two years after the due_date of his return for the last year in the period the due_date is to be determined without regard to extensions of time to file his return for the last year the taxpayer's limited waiver of the statute_of_limitations would include not only the sec_183 issue itself but also related deductions etc which depend on adjusted_gross_income and which might be affected if the deductions are disallowed in accord with sec_183 the provision for this limited waiver is not intended to affect the scope or duration of any general waivers of the statute_of_limitations which taxpayers have signed or sign before the date of enactment of this bill similarly the bill does not affect general waivers of the statute_of_limitations which may be signed after enactment since in order to avoid two controversies relating to overall income_tax_liability for the same year a taxpayer may wish to postpone a resolution of non- sec_183 issues until the information relating to the sec_183 presumption is available s rept part i supra pincite c b vol pincite fn refs omitted emphasis added this legislative_history explains that the sec_183 e election automatically extends the statutory period for assessment of any deficiency attributable to the activity applies only with regard to deductions which might be disallowed allows the service additional time in which to contest the taxpayer's deductions regarding the activity and describes the extension pursuant to sec_183 as the taxpayer's limited waiver of the statute_of_limitations in short the legislative_history is perfectly consistent with the literal words of sec_183 there is nothing in the legislative_history to indicate that congress intended that sec_183 would extend the period of limitations for claiming refunds or that it would override the specific provisions of sec_6501 c absent absurd unreasonable or futile results there is no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes 310_us_534 there is nothing that is unreasonable or absurd about providing an extension that is limited to permitting the assessment of a deficiency regarding the sec_183 activity in return for allowing a taxpayer to postpone a determination by the commissioner regarding the same activity there is no compelling policy-based reason why the statutory period within which the commissioner may make a deficiency determination pursuant to sec_183 must be coterminous with the period within which a taxpayer may claim refund of an overpayment sec_6501 and sec_6511 provide different periods of limitations for making deficiency determinations and claiming refunds thus it is not infrequent that this court acquires deficiency jurisdiction based on a timely notice_of_deficiency and at the same time lacks overpayment jurisdiction regarding the same year see 516_us_235 when it enacted sec_183 congress limited the effect of the sec_183 extension to assessments attributable to sec_183 activity however if the sec_183 e extension is construed to also apply to refund claims unintended consequences may arise in a refund context it is possible that matters other than the putative sec_183 activity could be placed in issue by the commissioner even though such matters would be time barred for purposes of assessing a deficiency for example in 109_tc_125 the taxpayer filed a petition in this court contesting a notice_of_deficiency and claiming an overpayment of all taxes withheld from his wages the assessment of the deficiency determined by the commissioner was barred by the statute_of_limitations nevertheless the commissioner argued that any overpayment was restricted to the excess of the amount sconversely in 97_tc_548 we held that statutes governing our overpayment jurisdiction gave us authority to determine whether the taxpayer was liable for sec_6621 increased interest whereas in 95_tc_209 we held that we lacked deficiency jurisdiction to determine whether a taxpayer was liable for sec_6621 increased interest those different outcomes were based on the literal differences between the provisions of the code controlling our jurisdiction over overpayments and deficiencies of tax paid through withholding over the correct amount of tax that was properly due regardless of the fact that the commissioner was time barred from assessing the proper tax the taxpayer argued that we could not reduce any overpayment by considering unassessed tax_liabilities which were barred by the statute_of_limitations on assessment we agreed with the commissioner holding under the principles established by the supreme court in 284_us_281 a taxpayer's claim_for_refund must be reduced by the amount of the correct_tax liability for the taxable_year regardless of the fact that the commissioner can no longer assess any deficiency for the taxable_year x bachner v commissioner t c pincite a literal reading of the statutes in issue avoids this potential for raising issues other than those related to the sec_183 activity finally it has been suggested that the provisions of sec_183 e in combination with the taxpayer's unilateral election under sec_183 constitute an agreement between the taxpayer and the commissioner within the meaning of sec_6501 but there is no requirement in sec_183 that the taxpayer and the commissioner agree and execute a written extension agreement and no such agreement was executed in this case a statutory provision mandating an enlargement of the statutory period for the assessment of any deficiency is not an agreement and there is nothing in the statute or the legislative_history to support such a theory indeed in 97_tc_302 we explicitly held that sec_183 modifies the normal 3-year period of limitations in sec_6501 with respect to a sec_183 activity for which an election was made as a result we held that a written_agreement to extend the period of limitations pursuant to sec_6501 that was executed after the normal 3-year period but before expiration of the period as modified by sec_183 was effective to extend the period of limitations for the limited purpose of assessing deficiencies attributable to the sec_183 activity our holding that sec_183 modified the normal 3-year period of limitations in which a sec_6501 agreement can be executed is clearly inconsistent with any suggestion that a sec_183 election is an agreement within the meaning of sec_6501 the last sentence of sec_6501 c explicitly provides that a written_agreement to extend the period of limitations may be extended by subsequent agreements in crawford v commissioner supra we clearly did not consider this provision regarding subsequent agreements to be applicable because we did not view the previous sec_183 election as an agreement a taxpayer's election pursuant to sec_183 e is simply a unilateral act that has statutory consequences e it allows the taxpayer additional time to qualify for a presumption regarding certain activity and gives the commissioner additional time to assess a deficiency regarding that activity overpayment jurisdiction in this case is dependent upon the meaning of language in statutes of limitations statutes of limitation provisions are to be strictly construed in favor of the government 80_f3d_1360 9th cir as the supreme court has stated we reject any suggestion that we elevate the 'perceived unfairness to taxpayers' over our duty to strictly construe in favor of the government a statute of limitation when the petitioner seeks application of the statute so as to bar the rights of the government fehlhaber f 2d pincite 506_us_523 quoting 963_f2d_783 5th cir affg t c memo and as recently stated by the supreme court in construing the statutory language in sec_6512 and we are bound by the language of the statute as it is written and even if the rule lundy advocates might accor d with good policy we are not at liberty to rewrite the statute because we might deem its effects susceptible of improvement badaracco supra pincite applying sec_6512 b as congress drafted it we find that the applicable look-back period in this case is two years measured from the date of the mailing of the notice_of_deficiency accordingly we find that the tax_court lacked jurisdiction to award lundy a refund of his overwithheld taxes the judgment 1s reversed commissioner v lundy u s pincite- more recently in rejecting a taxpayer's attempt to infer an eguitable tolling exception into the limitations provisions of sec_6511 the supreme court stated -- -- sec_6511's detail its technical language the iteration of the limitations in both procedural and substantive forms and the explicit listing of exceptions taken together indicate to us that congress did not intend courts to read other unmentioned open-ended equitable exceptions into the statute that it wrote 519_us_347 we should follow the admonitions of the supreme court and apply sec_6512 sec_6511 sec_6501 and e in accordance with their literal terms and hold that we lack jurisdiction to determine any overpayments in this case jacobs gerber wells whalen colvin halpern thornton and marvel jj agree with this dissent
